UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6719


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DESHAWN R. RIVERS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:12-cr-00148-PMD-1; 2:15-cv-02511-PMD)


Submitted:   October 18, 2016             Decided:   October 21, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Deshawn R. Rivers, Appellant Pro Se. Robert Nicholas Bianchi,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Deshawn      R.     Rivers    appeals        the    district     court’s     order

denying relief on his motion to reconsider the court’s earlier

order dismissing his 28 U.S.C. § 2255 (2012) motion.                       Rivers has

failed to show reversible error on appeal or establish grounds

for a certificate of appealability.                  The order is not appealable

unless    a    circuit       justice    or   judge      issues    a   certificate    of

appealability.         28 U.S.C. § 2253(c)(1)(B) (2012).               A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard         by     demonstrating     that

reasonable      jurists        would    find      that    the     district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller–El v.

Cockrell, 537 U.S. 322, 336–38 (2003).                    When the district court

denies     relief       on     procedural        grounds,       the   prisoner      must

demonstrate      both    that     the    dispositive          procedural   ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484–85.

     We have independently reviewed the record and conclude that

Rivers has not made the requisite showing.                       The district court

lacked jurisdiction to deny Rivers’ motion to reconsider under

Fed. R. Civ. P. 60(b) because the claims he raised challenged

                                             2
the validity of his convictions, and thus the motion should have

been construed as a successive § 2255 motion.                    See Gonzalez v.

Crosby,     545 U.S. 524,     531–32    (2005)     (explaining       how   to

differentiate     a    true    Rule    60(b)    motion   from    an   unauthorized

second or successive habeas corpus petition); United States v.

Winestock, 340 F.3d 200, 207 (4th Cir. 2003) (same).                          In the

absence of prefiling authorization from this court, the district

court lacked jurisdiction to hear a successive § 2255 motion.

See 28 U.S.C. § 2244(b)(3) (2012).

     Accordingly,       we    deny    a   certificate    of    appealability       and

dismiss the appeal.           We dispense with oral argument because the

facts   and   legal    contentions        are   adequately     presented      in   the

materials     before    this    court     and   argument      would   not    aid   the

decisional process.

                                                                            DISMISSED




                                           3